Exhibit 10.7
EMPLOYMENT AGREEMENT
     This Agreement made effective as of June 28, 2010 by and between Advocat
Inc., a Delaware corporation (the “Company”), and William David Houghton (the
“Executive”).
     In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:
SECTION I
EMPLOYMENT
     The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Period of Employment as provided in
Section III.A. below and upon the terms and conditions provided in the
Agreement.
SECTION II
POSITION AND RESPONSIBILITIES
     During the Period of Employment, the Executive agrees to serve as Chief
Information Officer of the Company and to be responsible for the typical
management responsibilities expected of an officer holding such positions and
such other responsibilities as may be assigned to Executive from time to time by
the Chief Executive Officer and Board of Directors of the Company.
SECTION III
TERMS AND DUTIES
     A. Period of Employment
          The period of Executive’s employment under this Agreement will
commence as of the date hereof and shall continue through March 31, 2012,
subject to extension or termination as provided in this Agreement (“Period of
Employment”). On March 31, 2012 and each March 31 thereafter, the period of
Employee’s employment shall be extended for additional one (1) year period,
unless either party gives notice thirty (30) days in advance of the expiration
of the then current period of employment of such party’s intent not to extend
the Period of Employment.
     B. Duties
          During the Period of Employment, the Executive shall devote all of his
business time, attention and skill to the business and affairs of the Company
and its subsidiaries. The Executive will perform faithfully the duties which may
be assigned to him from time to time by the Chief Executive Officer and the
Board of Directors.

 



--------------------------------------------------------------------------------



 



SECTION IV
COMPENSATION AND BENEFITS
     A. Compensation
          For all services rendered by the Executive in any capacity during the
Period of Employment, the Executive shall be compensated as follows:
          1. Base Salary
               The Company shall pay the Executive a base salary (“Base Salary”)
as follows: Two Hundred Thousand ($200,000) per annum.
               Base Salary shall be payable according to the customary payroll
practices of the Company but in no event less frequently than once each month.
The base salary shall be reviewed annually and shall be subject to increase
according to the policies and practices adopted by the Company from time to
time.
     B. Annual Incentive Awards
          The Company will pay the Executive annual incentive compensation
awards as may be granted by the Board or a Compensation Committee to the
Executive under any executive bonus or incentive plan in effect from time to
time.
     C. Additional Benefits
          The Executive will be entitled to participate in all compensation or
employee benefit plans or programs and receive all benefits and perquisites for
which any salaried employees are eligible under any existing or future plan or
program established by the Company for salaried employees. The Executive will
participate to the extent permissible under the terms and provisions of such
plans or programs in accordance with program provisions. These may include group
hospitalization, health, dental care, life or other insurance, tax qualified
pension, car allowance, savings, thrift and profit sharing plans, termination
pay programs, sick leave plans, travel or accident insurance, disability
insurance, and contingent compensation plans including capital accumulation
programs, Restricted Stock programs, stock purchase programs and stock option
plans. Nothing in this Agreement will preclude the Company from amending or
terminating any of the plans or programs applicable to salaried or senior
executives as long as such amendment or termination is applicable to all
salaried employees or senior executives. The Executive will be entitled to an
annual four-week paid vacation.

2



--------------------------------------------------------------------------------



 



SECTION V
BUSINESS EXPENSES
     The Company will reimburse the Executive for all reasonable travel and
other expenses incurred by the Executive in connection with the performance of
his duties and obligations under this Agreement.
SECTION VI
DISABILITY
     A. In the event of disability of the Executive during the Period of
Employment, the Company will continue to pay the Executive according to the
compensation provisions of this Agreement during the period of his disability,
until such time as Executive’s long term disability insurance benefits are
available. However, in the event the Executive is disabled for a continuous
period of six (6) months after the Executive first becomes disabled, the Company
may terminate the employment of the Executive. In this case, normal compensation
will cease except for earned but unpaid Base Salary and Incentive Compensation
Awards which would be payable on a pro-rated basis for the year in which the
disability occurred. In the event of such termination, all unvested stock
options held by Executive shall be deemed fully vested on the date of such
termination.
     B. During the period the Executive is receiving payments of either regular
compensation or disability insurance described in this Agreement and as long as
he is physically and mentally able to do so, the Executive will furnish
information and assistance to the Company and from time to time will make
himself available to the Company to undertake assignments consistent with his
prior position with the Company and his physical and mental health. If the
Company fails to make a payment or provide a benefit required as part of the
Agreement, the Executive’s obligation to fulfill information and assistance will
end.
     C. The term “disability” will have the same meaning as under any disability
insurance provided pursuant to this Agreement or otherwise.
SECTION VII
DEATH
     In the event of the death of the Executive during the Period of Employment,
the Company’s obligation to make payments under this Agreement shall cease as of
the date of death, except for earned but unpaid Base Salary and Incentive
Compensation Awards which will be paid on a pro-rated basis for that year. The
Executive’s designated beneficiary will be entitled to receive the proceeds of
any life or other insurance or other death benefit programs provided in this
Agreement.

3



--------------------------------------------------------------------------------



 



SECTION VIII
EFFECT OF TERMINATION OF EMPLOYMENT
     A. If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge, as defined later in this Agreement, the
Company will pay the Executive in a lump sum an amount equal to 50% of his Base
Salary as in effect at the time of the termination upon such Termination or
Constructive Discharge or, if necessary to comply with Code Section
409A(a)(2)(B)(i), on the six (6) month anniversary of such Termination or
Constructive Discharge. Earned but unpaid Base Salary and Incentive Compensation
Awards will be paid in a lump sum upon such Termination or Constructive
Discharge. The benefits and perquisites described in this Agreement as in effect
at the date of termination of employment will be continued for six (6) months.
If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge, or pursuant to Section XI, all unvested
options, SARS or restricted stock grants (“Options”) granted to the Executive
under the Company’s 2010 Long-Term Incentive Plan or other stock option program
or plan (the “Plan”) shall be deemed vested, and the Company shall cause the
Options to remain exercisable until the later of (i) the fifteenth (15th) day of
the third (3rd) month following the date on which the Options would have expired
or (ii) December 31 of the calendar year in which the Option would have expired.
     B. If the Executive’s employment terminates due to a Termination for Cause,
earned but unpaid Base Salary will be paid on a pro-rated basis for the year in
which the termination occurs. No other payments will be made or benefits
provided by the Company.
     C. Upon termination of the Executive’s employment other than for reasons
due to death, disability, or pursuant to Paragraph A of this Section or
Section XI, the Period of Employment and the Company’s obligation to make
payments under this Agreement will cease as of the date of the termination
except as expressly defined in this Agreement.
     D. For this Agreement, the following terms have the following meanings:
          1. “Termination for Cause” means termination of the Executive’s
employment by the Company’s Board of Directors acting in good faith by the
Company by written notice to the Executive specifying the event relied upon for
such termination, due to the Executive’s serious, willful misconduct with
respect to his duties under this Agreement, including but not limited to
conviction for a felony or perpetration of a common law fraud, which has
resulted or is likely to result in material economic damage to the Company.
          2. “Constructive Discharge” means termination of the Executive’s
employment by the Executive due to a failure of the Company to fulfill its
obligations under this Agreement in any material respect including any reduction
of the Executive’s Base Salary or other compensation other than reductions
applicable to all employees of the Company or failure to appoint or reappoint
the Executive to the position specified in Section II hereof, or other material
change by the Company in the functions, duties or responsibilities of the
position which would reduce the ranking or level, responsibility, importance or
scope of the position. The Executive will provide the Company a written notice
which describes the circumstances being

4



--------------------------------------------------------------------------------



 



relied on for the termination with respect to the Agreement within ninety
(90) days after the event giving rise to the notice. The Company will have
thirty (30) days to remedy the situation prior to the Termination for
Constructive Dismissal.
          3. “Without Cause Termination” means termination of the Executive’s
employment by the Company other than due to death, disability, Termination for
Cause or pursuant to Section XI.
     E. Stock Option Repurchase.
          If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge or pursuant to Section XI, Executive may
require the Company to repurchase any Options for an amount equal to the
difference between the fair market value of a share of the Company’s common
stock on the date of termination and the per share exercise price set forth in
the Options, times the number of shares (whether vested or unvested) granted to
the Executive under the Options.
SECTION IX
OTHER DUTIES OF THE EXECUTIVE DURING
AND AFTER THE PERIOD OF EMPLOYMENT
     A. The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.
     B. The Executive recognizes and acknowledges that all information
pertaining to the affairs, business, clients, customers or other relationships
of the Company, as hereinafter defined, is confidential and is a unique and
valuable asset of the Company. Access to and knowledge of this information are
essential to the performance of the Executive’s duties under this Agreement. The
Executive will not during the Period of Employment or after except to the extent
reasonably necessary in performance of the duties under this Agreement, give to
any person, firm, association, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company except as required by law. The Executive will not
make use of this type of information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this information by others. All
records, memoranda, etc. relating to the business of the Company whether made by
the Executive or otherwise coming into his possession are confidential and will
remain the property of the Company.
     C. During the Period of Employment and for a twelve (12) month period
thereafter, the Executive will not use his status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him in the absence of his relationship to the Company. During the
Period of Employment and for a twelve (12) month period following termination of
the Period of Employment, other than termination due to a Without Cause
Termination, a Constructive Discharge or termination pursuant to Section XI: the

5



--------------------------------------------------------------------------------



 



Executive will not make any statements or perform any acts intended to advance
the interest of any existing or prospective competitors of the Company in any
way that will injure the interest of the Company; the Executive without prior
express written approval by the Board of Directors of the Company will not
directly or indirectly own or hold any proprietary interest in or be employed by
or receive compensation from any party engaged in the same or any similar
business in the same geographic areas the Company does business; and the
Executive without express prior written approval from the Board of Directors,
will not solicit any members of the then current clients of the Company or
discuss with any employee of the Company information or operation of any
business intended to compete with the Company. For the purposes of the
Agreement, proprietary interest means legal or equitable ownership, whether
through stock holdings or otherwise, of a debt or equity interest (including
options, warrants, rights and convertible interests) in a business firm or
entity, or ownership of more than 5% of any class of equity interest in a
publicly-held company. The Executive acknowledges that the covenants contained
herein are reasonable as to geographic and temporal scope. For a twelve
(12) month period after termination of the Period of Employment for any reason,
the Executive will not directly or indirectly hire any employee of the Company
or solicit or encourage any such employee to leave the employ of the Company.
     D. The Executive acknowledges that his breach or threatened or attempted
breach of any provision of this Section IX would cause irreparable harm to the
Company not compensable in monetary damages. Accordingly, the Company shall be
entitled, in addition to all other applicable remedies, to equitable relief in
any court of competent jurisdiction to prevent or otherwise restrain or
terminate any actual or threatened breach, default or violation by the Executive
of any provision contained in this Section IX or to enforce any such provision.
     E. The Executive shall not be bound by the provisions of Section IX in the
event of the default by the Company in its obligations under this Agreement
which are to be performed upon or after termination of this Agreement.
SECTION X
INDEMNIFICATION, LITIGATION
     The Company will indemnify the Executive to the fullest extent permitted by
the laws of the state of incorporation in effect at that time, or certificate of
incorporation and by-laws of the Company whichever affords the greater
protection to the Executive. The Executive will be entitled to any insurance
proceeds related to any award, or any fees or expenses incurred in connection
with any action, suit or proceeding to which he may be made a party by reason of
being a director or officer of the Company.
SECTION XI
CHANGE IN CONTROL
     In the event there is a Change in Control of the ownership of the Company
and within the six (6) month period following such event, the Company terminates
the Executive for any reason other than other than due to death, disability or
Termination for Cause, or the Executive elects to resign upon written notice to
the Company, the Company shall pay to the Executive on such

6



--------------------------------------------------------------------------------



 



termination or resignation or, if necessary to comply with Code
Section 409A(a)(2)(B)(i), on the six (6) month anniversary of the Executive’s
termination or resignation in a lump sum an amount equal to 100% of his Base
Salary as in effect at the time of such resignation. In addition, earned but
unpaid Base Salary and Incentive Compensation Awards will be paid on a pro-rated
basis for the year in which termination or resignation occurs. Any options, SARS
or restricted stock grants granted to the Executive prior to termination
pursuant to the Plan, but subject to vesting restrictions, will be fully vested
upon a Change in Control whether or not the Executive resigns. The benefits and
perquisites described in this Agreement as in effect at the date of termination
of employment will also be continued for twelve (12) months from the effective
date of termination pursuant to Change of Control.
     A “Change in Control” shall be deemed to have occurred if (i) a tender
offer shall be made and consummated for the ownership of more than 50% of the
outstanding voting securities of the Company, (ii) the Company shall be merged
or consolidated with another corporation and as a result of such merger or
consolidation less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of the Company, as the same shall have existed immediately prior to
such merger or consolidation, (iii) the Company shall sell all or substantially
all of its assets to another corporation which is not a wholly-owned subsidiary,
(iv) a person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on the date hereof) of the Securities and Exchange Act of 1934
(“Exchange Act”)), shall acquire more than 50% of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially or of
record) ) or (v) the individuals who, as of the date hereof, constitute the
Board of the Company (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or group other
than the Board. For purposes hereof, ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to
the Exchange Act.
SECTION XII
PROCEDURES FOR DETERMINING
THE APPLICATION OF CODE SECTION 409A
     The Executive and the Company shall cooperate to determine the application
of Code Section 409A for purposes of Sections VIII and XI of this Agreement. If
the Executive and the Company are unable to agree on the application of Code
Section 409A within ten (10) business days after the Executive’s separation from
service with the Company, then the application of Code Section 409A for purposes
of Sections VIII and XI of this Agreement shall be determined by an accounting
firm of recognized national standing acceptable to the Executive and the
Company. The accounting firm shall be instructed to use every reasonable effort
to make its

7



--------------------------------------------------------------------------------



 



determination within ten (10) business days after it is retained. The parties
will cooperate fully with the accounting firm. The costs and expenses for the
services of the accounting firm shall be borne equally by the Executive and the
Company.
SECTION XIII
WITHHOLDING TAXES
     The Company may directly or indirectly withhold from any payments under
this Agreement all federal, state, city or other taxes that shall be required
pursuant to any law or governmental regulation.
SECTION XIV
EFFECTIVE PRIOR AGREEMENTS
     This Agreement contains the entire understanding between the Company and
the Executive with respect to the subject matter and supersedes any prior
employment or severance agreements between the Company and its affiliates, and
the Executive.
SECTION XV
CONSOLIDATION, MERGER OR SALE OF ASSETS
     Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a Consolidation, Merger or Sale
of Assets, the term “the Company” as used will mean the other corporation and
this Agreement shall continue in full force and effect. This Section XV is not
intended to modify or limit the rights of the Executive hereunder, including
without limitation, the rights of Executive under Section XI.
SECTION XVI
MODIFICATION
     This Agreement may not be modified or amended except in writing signed by
the parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.
SECTION XVII
GOVERNING LAW; ARBITRATION
     This Agreement has been executed and delivered in the State of Tennessee
and its validity, interpretation, performance and enforcement shall be governed
by the laws of that state.
     With the exception of the Company’s right to seek injunctive relief and
damages in court to restrain and remedy violations of Article IX of this
Agreement, any dispute among the parties

8



--------------------------------------------------------------------------------



 



hereto shall be settled by arbitration in Nashville, Tennessee, in accordance
with the rules then obtaining of the American Arbitration Association and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof.
SECTION XVIII
NOTICES
     All notices, requests, consents and other communications hereunder shall be
in writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or if
delivered by hand, overnight delivery service or confirmed facsimile
transmission, to the following:
          (a) If to the Company, at 1621 Galleria Boulevard, Brentwood, TN
37027-2926, Attention: President or Chief Executive Officer, or at such other
address as may have been furnished to the Executive by the Company in writing;
or
          (b) If to the Executive, at 440 Tinnan Avenue, Franklin, TN 37067, or
such other address as may have been furnished to the Company by the Executive in
writing.
SECTION XIX
BINDING AGREEMENT
     This Agreement shall be binding on the parties’ successors, heirs and
assigns.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            ADVOCAT INC.
      By:   /s/ William R. Council, III         William R. Council, III       
Title:   President and Chief Executive Officer        EXECUTIVE:
      /s/ William David Houghton       William David Houghton           

9